Name: 2005/375/EC: Commission Decision of 11 May 2005 amending Decision 90/255/EEC as regards the entry of male sheep and goats into an annex to the flock-book (notified under document number C(2005) 1409) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  agricultural activity
 Date Published: 2006-12-12; 2005-05-13

 13.5.2005 EN Official Journal of the European Union L 121/87 COMMISSION DECISION of 11 May 2005 amending Decision 90/255/EEC as regards the entry of male sheep and goats into an annex to the flock-book (notified under document number C(2005) 1409) (Text with EEA relevance) (2005/375/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/361/EEC of 30 May 1989 concerning pure-bred breeding sheep and goats (1), and in particular the second indent of Article 4 thereof, Whereas: (1) Commission Decision 90/255/EEC of 10 May 1990 laying down the criteria governing entry in flock-books for pure-bred breeding sheep and goats (2), provides that breeders associations and organisations may decide to enter males of certain breeds, which are specified in a closed list, in an annex to the flock-book. (2) That list has been found to be impractical and inflexible and should be replaced by a flexible procedure under which breeding organisations can opt for the use of the necessary genetic resources within the framework of a clear defined and supervised breeding programme. (3) It is in the interest of protection of animal genetic resources to allow approved breeders organisations or associations to establish, in appropriate cases, annexes to their flock-books for males which do not fulfil the criteria for entry in the main section but are valuable for the preservation of the breed. (4) The rules on entering certain males into an annex to the flock-book and allowing progeny of such males to enter the main section of the flock-book should be sufficiently stringent and non-discriminatory; to this end, they should be submitted for prior approval to the competent authority referred to in Commission Decision 90/254/EEC of 10 May 1990 laying down the criteria for approval of breeders organisations and associations which establish or maintain flock-books for pure-bred breeding sheep and goats (3). (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Zootechnics, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/255/EEC is replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 11 May 2005. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 153, 6.6.1989, p. 30. (2) OJ L 145, 8.6.1990, p. 32. (3) OJ L 145, 8.6.1990, p. 30. ANNEX ANNEX Conditions provided for in the fourth indent of Article 4 1. The flock-book must refer to a hardy  breed which is not normally intended for intensive production. The breeders association or organisation must have demonstrated the lack of males registered in the main section of the flock-book and available for breeding in accordance with the breeding programme. 2. The breeders association or organisation must have justified the necessity for an Annex to the flock-book for males in the context of the breeding programme. 3. The conditions under which progeny of males entered in an Annex to the flock-book may enter the main section of the flock-book, must be laid down and be at least as stringent as those applicable to the respective females. To this end, the breeders association or organisation shall obtain the prior approval of those conditions by the competent authority approving that organisation in accordance with Commission Decision 90/254/EEC.